DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (antibody and first recited method of use for inhibiting RSPO3 in a cell) and the species of antibody with heavy and light chain CDRS from SEQ ID NO: 14 and 16 in the reply filed on 21 December 2021 is acknowledged.  Claims 1, 8, 9-13 and 16-19 read on the elected invention and species.
Claims 2-7, 14, 15 and 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 June 2020 has been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Drawings
The drawings are objected to because they are not clear and portions are illegible.  It is noted that Applicant submitted a data file of drawings (08 June 2020) but only Figure 10 is in the data file.  The black and white drawings in the application are the figures which lack clarity.  Below is a representation of what is seen in the current filing:

    PNG
    media_image1.png
    660
    602
    media_image1.png
    Greyscale

.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

37 CFR 1.84(u)(1) states:
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. 



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that “RSPO3” be spelled out (R-Spondin 3). 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not directed to the claimed invention.  Additionally, RSPO3 should be spelled out at is first usage.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim refers to RSPO3 without providing the full name for the acronym.  It is customary when using an acronym to spell out the term/phrase at its first usage for clarity purposes.  Appropriate correction is required.

Improper Markush
Claim 1 (and dependent claims 10-13 and 16-19) are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
Claim 10 is not further limiting of claim 1 because the recitation that the antibody binds to a conformationally-determined or linear epitope does not actually further limit the scope of claim 1.  Antibodies bind to epitopes.  The epitopes can be linear or conformational.  As these are the only choices available, it is not clear how this recitation actually limits the antibody of claim 1.  Additionally, merely defining the type of epitope which is bound would not materially change the scope of the antibody of claim 1 and therefore, it would only be defining a characteristic of the antibody of claim 1 and not provide any meaningful limitation on the antibody of claim 1. 
Claim 1 is directed to an antibody.  An antibody, by definition, is a protein with a very specific structure which is a Y-shaped protein with multiple chains (heavy and light) as well as variable regions and constant regions.  Claim 11 recites the “antibody of claim 1” and continues to recite “an antibody that contains an FC region, an Fab fragment, an Fab’ fragment, an F(ab’)2 fragment, a single-chain antibody, an scFV multimer”.  However, the recitation that the antibody contains an FC region is not further limiting because by definition, the antibody of claim 1 contains an FC region because that is a component of an antibody.  The recitations of “an Fab fragment, an Fab’ fragment, an F(ab’)2 fragment, a single-chain antibody, an scFV multimer” are not further limiting because these embodiments do not include all the limitations of the claim from which they depend because they are embodiments which comprise pieces/fragments of the antibody of claim 1.  Again, an antibody is a protein with a 
Claim 16 is directed to a composition comprising the antibody of claim 1.  The recitation of composition with no additional component does not limit the subject matter of claim 1.  It is suggested that the claim recite a second component (ie. carrier).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647